Citation Nr: 0635953	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, fracture left clavicle, minor.

2.  Entitlement to an initially compensable evaluation for 
scar, left shoulder associated with residuals, fracture left 
clavicle, minor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1958 and from July 1959 to February 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks a higher initial evaluation for 
service-connected residuals, fracture left clavicle, minor 
and an initially compensable evaluation for service-connected 
scar, left shoulder associated with residuals, fracture left 
clavicle, minor.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  

In this case, the veteran last underwent a VA examination for 
the disorders on appeal in April 2003.  Thereafter, in the 
April 2004 appeal to the Board, the veteran reported that his 
service-connected residuals of a left clavicle fracture had 
increased in severity since that time.  In addition, although 
the April 2003 VA examination report indicated that the 
veteran had pain and stated the range of motion of his left 
shoulder, the report did not discuss at what degree of 
movement the pain began.  Additionally, muscle tone of the 
left shoulder was reported as decreased, but it was 


not reported to what degree this limited the function of the 
left arm.  See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Furthermore, although the report stated that the veteran had 
a surgical scar over the left anterior shoulder, the 
manifestations of the scar were not reported.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of the service-connected 
disabilities on appeal.  38 C.F.R. §§ 3.326, 3.327 (2006).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left shoulder disorder since April 
2003.  An attempt must be made to 
obtain, with any necessary 
authorization from the veteran, copies 
of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The 


	veteran and his representative must 
then be given an 	opportunity to respond.

3.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
to determine the current severity of 
his service-connected residuals of a 
left clavicle fracture and left 
shoulder scar.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in 
detail, to include any neurologic and 
musculoskeletal manifestations.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of left shoulder 
pathology found to be present.  In 
particular, the examiner must state the 
range of motion of the left shoulder in 
degrees.  If pain on motion is found, 
the examiner must specifically state 
the degree of motion at which the pain 
begins.  Functional limitation due to 
the veteran's service-connected left 
shoulder disorder, if any, must be 
reported.  In regard to the veteran's 
surgical scar of the left shoulder, the 
examiner must specifically note whether 
the scar is superficial, unstable, 
poorly nourished, with repeated 
ulceration or painful on objective 
demonstration.  The examiner must also 
specifically note whether the left 
shoulder surgical scar is deep or 
causes limitation of function, such as 
limitation of motion, of any body part.  
The size (width and length) of the left 
shoulder scar must be measured.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	After completing the above actions, the 
RO must readjudicate the veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

